DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In claims 1 and 7, the terms “normal power generation” and “low efficiency power generation” are considered definite as the latter is defined in the claim as “in which the power generation loss is greater compared with normal power generation when there is a request for warmup of the fuel cell.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “insufficient amount of electric power” in claims 1 and 7 is a relative term which renders the claim indefinite. The term “insufficient amount of electric power” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The degree of insufficiency of electric power of the rechargeable battery does not appear defined by the understood term of “insufficient”. It appears that “insufficient amount” could potentially be defined by the parameters set forth in [0005] of the Specification, i.e. actual generated electric power becoming smaller than the target generated electric power. 
Allowable Subject Matter
Claims 1-7 would be found allowable if the rejection under 35 U.S.C. 112(b) is overcome. 
The following is a statement of reasons for the indication of allowable subject matter: prior art reference US PGPub 2010/0227240 discloses a fuel cell/battery system with a usual operation and a low-efficiency operation [Abstract]. However, the conditions (1) to (5) that prohibit low-efficiency operation [0051-0057] do not have any relation to a target generated electric power of the fuel cell becoming equal to or greater than a predetermined first switching power as required by the claims. Likewise, prior art references US PGPub 2016/0380290, US PGPub 2011/0293972, and US PGPub 2010/0203409 all disclose alternative conditions for ceasing low-efficiency power generation operation as opposed to the configuration and method outlined in claims 1 and 7. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725